               IN THE UNITED STATES DISTRICT COURT FOR                         .
                     THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION            . ; J I"'' I IH P'i !?: 02

TONY A. PROCTOR,

       Plaintiff,

V.                                               CASE NO. CV419-006


ZIM HAIFA MARITIME LIMITED and
ZIM INTEGRATED SHIPPING
SERVICES LTD.,

       Defendants.




                                    ORDER


       Before the Court is the parties' Joint Motion for Dismissal

with   Prejudice.    (Doc.   20.)   Pursuant   to   Federal   Rule     of     Civil

Procedure 41(a)(1)(A)(ii), a plaintiff may dismiss an action by

filing "a stipulation of dismissal signed by all parties who have

appeared." As requested by the parties, this action is DISMISSED

WITH PREJUDICE. Each party shall bear its own costs and attorneys'

fees. The Clerk of Court is DIRECTED to close this case,

       so ORDERED this /^^-^day of October 2019.



                                    WILLIAM T. MOORE, JR.
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN   DISTRICT OF GEORGIA
